Citation Nr: 0004922	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  96-38 249	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for service-connected 
varicose veins, left leg, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1965 to 
September 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1996 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDING OF FACT

The veteran's service-connected left-leg varicose veins 
disability, is manifested by incompetence of the lesser and 
greater saphenous veins in the left lower leg and left knee, 
and is of moderately severe degree.  There is no significant 
edema or ulceration.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
20 percent for varicose veins of the left lower extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a),
5110(g) (West 1991); 38 C.F.R. § 3.321, Part 4 including 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Diagnostic Code (DC) 7120 
(1998), DC 7120 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Generally, claims for increased 
evaluations are considered to be well grounded.  A claim that 
a condition has become more severe is well grounded where the 
condition was previously service-connected and rated, and the 
claimant subsequently asserts that a higher rating is 
justified due to an increase in severity since the original 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Because the veteran's claim is well grounded, VA has a duty 
to assist with the development of the claim.  38 U.S.C.A. § 
5107(a) (West 1991).  In this regard, the Board notes that 
the veteran was provided three VA examinations for varicose 
veins  including one recently.  In addition, the RO obtained 
numerous VA medical records that the veteran indicated were 
available.  The veteran has not indicated that there is any 
other relevant evidence available but not yet of record.  
Overall, the Board finds that no further assistance is 
required to comply with the duty to assist, as mandated by 38 
U.S.C.A. § 5107(a) (West 1991).

Service-connected disabilities are rated pursuant to 
diagnostic codes in the Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (1999) (Rating Schedule).  It must be noted 
that the pyramiding of various diagnoses of the same 
disability is prohibited.  38 C.F.R. § 4.14  (1999).  Where 
there is a question as to which of two evaluations under a 
specific diagnostic code shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999). 

It is noteworthy that, in considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1999); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board also notes that after the appellant filed his 
initial claim, portions of the VA schedule of rating criteria 
governing cardiovascular disorders, including the criteria 
under Diagnostic Code 7120, were amended effective January 
12, 1998.  Accordingly, the Board will apply the regulation 
most favorable to the appellant.  See Karnas v. Derwinski, 1 
Vet. App. 308 (1990).

Finally, in deciding claims for VA benefits claims, "when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

The veteran submitted a claim seeking entitlement to an 
increased evaluation for varicose veins in December 1995.

The veteran was first granted service connection for varicose 
veins of the left leg in November 1968.  The veteran was 
granted an evaluation of 20 percent by rating decision dated 
July 23, 1986.  In March 1996, after filing a claim for an 
increased evaluation, the veteran was provided a VA 
examination for varicose veins.  The examiner noted a 11 
centimeters long segment of varicose vein on the lower left 
leg with a diameter of 0.6 centimeter and no varicosities 
above the knee and no edema or ulceration.  The veteran 
reported pain after prolonged standing or walking.

In May 1997, the veteran was provided a second VA 
examination.  The examiner noted incompetence of the lesser 
and greater saphenous veins in the left lower leg, and edema 
of the left leg.  

In July 1998, the appellant testified at a personal hearing 
before a hearing officer.  The appellant testified that he 
had difficulty standing or walking for more than three hours 
a day.  He testified that the varicose veins were painful and 
disabling in his left leg only.  Additionally, the appellant 
testified that he was experiencing swelling in his legs, and 
had ulcers on his feet, including a large ulcer in 1966.

Finally, in August 1998, the veteran was provided a 3rd VA 
examination.  The examiner noted moderately severe varicose 
veins on the left lateral foot, and near the knee.  There was 
no significant edema or ulceration noted.

In August 1998, the RO received reports of VA outpatient 
treatment between October 1996 and September 1998.  The 
appellant saw a podiatrist approximately once every three 
months.  In October 1996, an ulcer was noted on his left foot 
and it was treated and was doing well by June 1997.  The 
appellant also complained of pain on most visits, and 
swelling was noted in November 1996.  There was no noted 
ulceration or swelling after June 1997.

The veteran contends that a disability rating in excess of 20 
percent is warranted for his service-connected varicose veins 
of the left leg.

Under the current regulation, a 10 percent rating is 
warranted for varicose veins of a single extremity when there 
is "intermittent edema of extremity, or aching and fatigue 
in leg after prolonged standing or walking, with symptoms 
relieved by elevation of extremity or compression hosiery."  
38 C.F.R. § 4.104, DC 7120 (1999).

A higher rating, of 20 percent, requires disability more 
closely reflecting "persistent edema, incompletely relieved 
by elevation of extremity, with or without beginning stasis 
pigmentation or eczema."  Id. 

Because the regulations governing varicose veins disorders 
have changed since the appellant filed his initial claim for 
benefits, the Board is required to look at both the old and 
the current regulations and apply the regulation that is most 
favorable to the appellant.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).  

The regulatory criteria prior to January 12, 1998 provided 
that a 20 percent disabling evaluation was warranted when the 
varicose veins were "moderately severe; involving 
superficial veins above and below the knee, with varicosities 
of the long saphenous, ranging in size from 1 to 2 centimeter 
in diameter, with symptoms of pain or cramping on exertion; 
no involvement of the deep circulation."  38 C.F.R. § 4.104, 
DC 7120 (1997).

A higher evaluation, of 40 percent, was not warranted under 
the old regulations unless the varicose veins were "severe; 
involving superficial veins above and below the knee, with 
involvement of the long saphenous, ranging over 2 centimeter 
in diameter, marked distortion and sacculation, with edema 
and episodes of ulceration; no involvement of the deep 
circulation."  Id.

The terms "moderately-severe" and "severe" are not defined 
in the VA Rating Schedule.  Rather than applying a mechanical 
formula, it is incumbent upon the Board to arrive at an 
equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6 (1999).  Terminology such as 
"moderately-severe" and "severe" are used by VA examiners 
and others and although an element of evidence to be 
considered by the Board, are not dispositive of an issue.  
All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

After review of the record, the Board finds that the criteria 
for an evaluation in excess of 20 percent have not been met.  
Under the new regulations, the veteran would be entitled to a 
rating of 10 percent based on the medical findings of 
intermittent rather than persistent edema and his report of 
pain after prolonged standing or walking.  38 C.F.R. § 4.104, 
DC 7120 (1999).  Under the old regulations, the veteran's 
evaluation of 20 percent would be continued.  The VA 
examination report described the veteran's varicose veins as 
moderately severe, and there were notations of varicosities 
of 11 centimeters in length and 0.6 centimeter in diameter.  
Additionally, there were the aforementioned complaints of 
pain upon exertion.  The nature and size of the varicosities, 
the single episode of ulceration noted in the records in 
1996, and the lack or substantial edema, indicate that a 
higher evaluation, of 40 percent, is not warranted.  
38 C.F.R. § 4.104, DC 7120 (1997).

The Board therefore will apply the regulation most favorable 
to the veteran and finds that he is entitled to an evaluation 
of 20 percent for his service-connected varicose veins of the 
left leg.  Karnas, supra.  The criteria for a rating in 
excess of 20 percent have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.104, DC 7120 (1997), DC 7120 
(1999).

Consideration has been given to the doctrine of reasonable 
doubt as to this issue, but the preponderance of the evidence 
is against the claim.  As such, the claim is denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A disability rating in excess of 20 percent for service 
connected varicose veins of the left leg is denied.


		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

